Case 3:14-cv-03264-JD Document 2522-1 Filed 01/21/20 Page 1 of 15




                 Exhibit 1
        Case 3:14-cv-03264-JD Document 2522-1 Filed 01/21/20 Page 2 of 15




     Name             Affiliation      Status             Subject Matter                Time Estimate
                                          DPPs’ Witnesses
Akagi, Harumasa        Panasonic      May Call Fact of unlawful agreements;             D: 30 minutes
                                                nature, scope, and effect of
                                                unlawful agreements; attendance         C: 90 minutes
                                                at inter-competitor meetings;
                                                participation in and knowledge of
                                                inter-competitor communications
 Arima, Hitoshi          NCC          Will Call Fact of unlawful agreements;            D: 15 minutes
                                                nature, scope, and effect of
                                                unlawful agreements; attendance            C: none
                                                at inter-competitor meetings;             (assuming
                                                participation in and knowledge of         permitted)
                                                inter-competitor communications

  Collis, Peter          AVX          Will Call   Fact of unlawful agreements;          D: 20 minutes
                                                  nature, scope, and effect of
                                                  unlawful agreements; attendance       C: 40 minutes
                                                  at inter-competitor meetings;
                                                  participation in and knowledge of
                                                  inter-competitor communications
Fontecchio, Adam         Expert       Will Call   What Capacitors are; how they           D: 1 hour
                                                  work; substitutability; who buys
                                                  capacitors; expert opinion as           C: 1 hour
                                                  disclosed in expert reports

Fukaumi, Takashi        TOKIN         May Call    Fact of unlawful agreements;          D: 20 minutes
                                                  nature, scope, and effect of
                                                  unlawful agreements; attendance       C: 60 minutes
                                                  at inter-competitor meetings;
                                                  participation in and knowledge of
                                                  inter-competitor communications
Hinojosa, Conrado       KEMET         May Call    Fact of unlawful agreements;          D: 20 minutes
                                                  nature, scope, and effect of
                                                  unlawful agreements; attendance       C: 60 minutes
                                                  at inter-competitor meetings;
                                                  participation in and knowledge of
                                                  inter-competitor communications
  Hoey, Gordon           AVX          Will Call   Fact of unlawful agreements;          D: 20 minutes
                                                  nature, scope, and effect of
                                                  unlawful agreements; attendance       C: 40 minutes
                                                  at inter-competitor meetings;
                                                  participation in and knowledge of
                                                  inter-competitor communications



                  Joint Proposed Witness List | In re Capacitors Antitrust Litigation
                                    January 21, 2020 | Page 1
        Case 3:14-cv-03264-JD Document 2522-1 Filed 01/21/20 Page 3 of 15




      Name             Affiliation      Status               Subject Matter              Time Estimate
    Ide, Shoe           Rubycon        May Call    Fact of unlawful agreements;          D: 25 minutes
                                                   nature, scope, and effect of
                                                   unlawful agreements; attendance          C: none
                                                   at inter-competitor meetings;           (assuming
                                                   participation in and knowledge of       permitted)
                                                   inter-competitor communications

Ikazaki, Akihiko          Okaya        Will Call   Fact of unlawful agreements;          D: 25 minutes
                                                   nature, scope, and effect of
                                                   unlawful agreements; attendance       C: 75 minutes
                                                   at inter-competitor meetings;
                                                   participation in and knowledge of
                                                   inter-competitor communications
 Imai, Hiroyuki           ELNA         May Call    Fact of unlawful agreements;          D: 25 minutes
                                                   nature, scope, and effect of
                                                   unlawful agreements; attendance       C: 50 minutes
                                                   at inter-competitor meetings;
                                                   participation in and knowledge of
                                                   inter-competitor communications
Inoue, Tomohiro           ELNA         Will Call   Fact of unlawful agreements;          D: 25 minutes
                                                   nature, scope, and effect of
                                                   unlawful agreements; attendance       C: 50 minutes
                                                   at inter-competitor meetings;
                                                   participation in and knowledge of
                                                   inter-competitor communications
Ishigami, Shinobu         Taitsu       May Call    Fact of unlawful agreements;          D: 25 minutes
                                                   nature, scope, and effect of
                                                   unlawful agreements; attendance       C: 50 minutes
                                                   at inter-competitor meetings;
                                                   participation in and knowledge of
                                                   inter-competitor communications
Kakizaki, Noriaki         NCC          May Call    Fact of unlawful agreements;            Unknown
                                                   nature, scope, and effect of             pending
                                                   unlawful agreements; attendance         deposition
                                                   at inter-competitor meetings;
                                                   participation in and knowledge of
                                                   inter-competitor communications
Kasuga, Mitsuhiro       Rubycon        May Call    Fact of unlawful agreements;          D: 25 minutes
                                                   nature, scope, and effect of
                                                   unlawful agreements; attendance       C: 50 minutes
                                                   at inter-competitor meetings;
                                                   participation in and knowledge of
                                                   inter-competitor communications



                   Joint Proposed Witness List | In re Capacitors Antitrust Litigation
                                     January 21, 2020 | Page 2
        Case 3:14-cv-03264-JD Document 2522-1 Filed 01/21/20 Page 4 of 15




     Name             Affiliation      Status               Subject Matter              Time Estimate
  Kasuga, Norio        Rubycon        May Call    Fact of unlawful agreements;          D: 25 minutes
                                                  nature, scope, and effect of
                                                  unlawful agreements; attendance          C: none
                                                  at inter-competitor meetings;           (assuming
                                                  participation in and knowledge of       permitted)
                                                  inter-competitor communications

 Koyama, Atsushi        Matsuo        May Call    Fact of unlawful agreements;          D: 25 minutes
                                                  nature, scope, and effect of
                                                  unlawful agreements; attendance          C: none
                                                  at inter-competitor meetings;           (assuming
                                                  participation in and knowledge of       permitted)
                                                  inter-competitor communications

Krzywinski, Gene          eIQ         May Call    Effects on U.S. purchasers            D: 20 minutes

                                                                                        C: 30 minutes


 Kutsuzawa, Shiro      Nichicon       May Call    Fact of unlawful agreements;          D: 25 minutes
                                                  nature, scope, and effect of
                                                  unlawful agreements; attendance       C: 75 minutes
                                                  at inter-competitor meetings;
                                                  participation in and knowledge of
                                                  inter-competitor communications
  Lubman, Barry        Chip-Tech      May Call    Effects on U.S. purchasers            D: 15 minutes

                                                                                        C: 30 minutes


Matsuzaka, Takeshi       NCC          Will Call   Fact of unlawful agreements;          D: 25 minutes
                                                  nature, scope, and effect of
                                                  unlawful agreements; attendance          C: none
                                                  at inter-competitor meetings;           (assuming
                                                  participation in and knowledge of       permitted)
                                                  inter-competitor communications

  McClave, Jim           Expert       Will Call   Damages caused by the                   D: 3 hours
                                                  conspiracy; expert opinion as
                                                  disclosed in expert reports             C: 3 hours




                  Joint Proposed Witness List | In re Capacitors Antitrust Litigation
                                    January 21, 2020 | Page 3
        Case 3:14-cv-03264-JD Document 2522-1 Filed 01/21/20 Page 5 of 15




     Name              Affiliation      Status               Subject Matter              Time Estimate
Millman, William         AVX           May Call    Fact of unlawful agreements;          D: 25 minutes
                                                   nature, scope, and effect of
                                                   unlawful agreements; attendance       C: 50 minutes
                                                   at inter-competitor meetings;
                                                   participation in and knowledge of
                                                   inter-competitor communications
    Mitsuhori,          Rubycon        Will Call   Fact of unlawful agreements;          D: 25 minutes
    Kazuhiko                                       nature, scope, and effect of
                                                   unlawful agreements; attendance       C: 50 minutes
                                                   at inter-competitor meetings;
                                                   participation in and knowledge of
                                                   inter-competitor communications
   Miyakoshi,           Nichicon       May Call    Fact of unlawful agreements;          D: 25 minutes
   Yoshiharu                                       nature, scope, and effect of
                                                   unlawful agreements; attendance       C: 75 minutes
                                                   at inter-competitor meetings;
                                                   participation in and knowledge of
                                                   inter-competitor communications
    Miyanishi,           Matsuo        May Call    Fact of unlawful agreements;          D: 25 minutes
    Akitsugu                                       nature, scope, and effect of
                                                   unlawful agreements; attendance          C: none
                                                   at inter-competitor meetings;           (assuming
                                                   participation in and knowledge of       permitted)
                                                   inter-competitor communications

Mori, Sadaaki Mori       Hitachi       May Call    Fact of unlawful agreements;          D: 25 minutes
                                                   nature, scope, and effect of
                                                   unlawful agreements; attendance       C: 75 minutes
                                                   at inter-competitor meetings;
                                                   participation in and knowledge of
                                                   inter-competitor communications
  Nakatani, Jack        Panasonic      May Call    Fact of unlawful agreements;          D: 25 minutes
                                                   nature, scope, and effect of
                                                   unlawful agreements; attendance       C: 75 minutes
                                                   at inter-competitor meetings;
                                                   participation in and knowledge of
                                                   inter-competitor communications
Nakayama, Akira         Rubycon        Will Call   Fact of unlawful agreements;          D: 25 minutes
                                                   nature, scope, and effect of
                                                   unlawful agreements; attendance       C: 75 minutes
                                                   at inter-competitor meetings;
                                                   participation in and knowledge of
                                                   inter-competitor communications



                   Joint Proposed Witness List | In re Capacitors Antitrust Litigation
                                     January 21, 2020 | Page 4
        Case 3:14-cv-03264-JD Document 2522-1 Filed 01/21/20 Page 6 of 15




      Name              Affiliation      Status               Subject Matter              Time Estimate
Nishizaka, Tadaaki      Panasonic       Will Call   Fact of unlawful agreements;          D: 25 minutes
                                                    nature, scope, and effect of
                                                    unlawful agreements; attendance       C: 75 minutes
                                                    at inter-competitor meetings;
                                                    participation in and knowledge of
                                                    inter-competitor communications
 Ohkubo, Satoshi          Matsuo        May Call    Fact of unlawful agreements;            Unknown
                                                    nature, scope, and effect of             pending
                                                    unlawful agreements; attendance         deposition
                                                    at inter-competitor meetings;
                                                    participation in and knowledge of
                                                    inter-competitor communications
  Ohta, Tsuneo             NCC          May Call    Fact of unlawful agreements;          D: 25 minutes
                                                    nature, scope, and effect of
                                                    unlawful agreements; attendance          C: none
                                                    at inter-competitor meetings;           (assuming
                                                    participation in and knowledge of       permitted)
                                                    inter-competitor communications

   Olita, Tony             UCC          May Call    Fact of unlawful agreements;          D: 25 minutes
                                                    nature, scope, and effect of
                                                    unlawful agreements; attendance          C: none
                                                    at inter-competitor meetings;           (assuming
                                                    participation in and knowledge of       permitted)
                                                    inter-competitor communications

   Ong, Kelvin             AVX          May Call    Fact of unlawful agreements;          D: 25 minutes
                                                    nature, scope, and effect of
                                                    unlawful agreements; attendance       C: 50 minutes
                                                    at inter-competitor meetings;
                                                    participation in and knowledge of
                                                    inter-competitor communications
 Persico, Daniel          KEMET         May Call    Fact of unlawful agreements;          D: 25 minutes
                                                    nature, scope, and effect of
                                                    unlawful agreements; attendance       C: 75 minutes
                                                    at inter-competitor meetings;
                                                    participation in and knowledge of
                                                    inter-competitor communications
 Russoniello, Joe          Expert       May Call    Significance of criminal               D: half hour
                                                    convictions; functioning of
                                                    prosecutorial discretion in DOJ       C: 30 minutes
                                                    decision making; expert opinion
                                                    as disclosed in expert report



                    Joint Proposed Witness List | In re Capacitors Antitrust Litigation
                                      January 21, 2020 | Page 5
       Case 3:14-cv-03264-JD Document 2522-1 Filed 01/21/20 Page 7 of 15




     Name            Affiliation      Status              Subject Matter               Time Estimate
  Ryan, Shawn        Dependable      May Call    Effects on U.S. Purchasers.           D: 15 minutes

                                                                                       C: 30 minutes


Sasaki, Masafumi      Rubycon        May Call    Fact of unlawful agreements;          D: 25 minutes
                                                 nature, scope, and effect of
                                                 unlawful agreements; attendance       C: 75 minutes
                                                 at inter-competitor meetings;
                                                 participation in and knowledge of
                                                 inter-competitor communications
 Sato, Hideaki         TOKIN         Will Call   Fact of unlawful agreements;          D: 25 minutes
                                                 nature, scope, and effect of
                                                 unlawful agreements; attendance       C: 75 minutes
                                                 at inter-competitor meetings;
                                                 participation in and knowledge of
                                                 inter-competitor communications
   Sato, Ken         Holy Stone      Will Call   Fact of unlawful agreements;          D: 25 minutes
                                                 nature, scope, and effect of
                                                 unlawful agreements; attendance       C: 50 minutes
                                                 at inter-competitor meetings;
                                                 participation in and knowledge of
                                                 inter-competitor communications
Shimizu, Takumi        Matsuo        Will Call   Fact of unlawful agreements;          D: 25 minutes
                                                 nature, scope, and effect of
                                                 unlawful agreements; attendance          C: none
                                                 at inter-competitor meetings;           (assuming
                                                 participation in and knowledge of       permitted)
                                                 inter-competitor communications

   Shiozaki,          Nichicon       Will Call   Fact of unlawful agreements;          D: 25 minutes
   Masanobu                                      nature, scope, and effect of
                                                 unlawful agreements; attendance          C: none
                                                 at inter-competitor meetings;           (assuming
                                                 participation in and knowledge of       permitted)
                                                 inter-competitor communications




                 Joint Proposed Witness List | In re Capacitors Antitrust Litigation
                                   January 21, 2020 | Page 6
         Case 3:14-cv-03264-JD Document 2522-1 Filed 01/21/20 Page 8 of 15




     Name               Affiliation      Status               Subject Matter              Time Estimate
   Singer, Hal           Expert         Will Call   Impact on and harm to                   D:4 hours
                                                    competition caused by the
                                                    conspiracy; structure of the            C: 3 hours
                                                    Capacitors market; consistency of
                                                    the documentary record with
                                                    collusive activity; effect of
                                                    information exchanges and other
                                                    coordinated conduct by
                                                    Defendants; expert opinion as
                                                    disclosed in expert reports
  Suginaga, Eiji          Hitachi       May Call    Fact of unlawful agreements;          D: 25 minutes
                                                    nature, scope, and effect of
                                                    unlawful agreements; attendance       C: 75 minutes
                                                    at inter-competitor meetings;
                                                    participation in and knowledge of
                                                    inter-competitor communications
  Takada, Shuji         Holy Stone      May Call    Fact of unlawful agreements;          D: 25 minutes
                                                    nature, scope, and effect of
                                                    unlawful agreements; attendance       C: 50 minutes
                                                    at inter-competitor meetings;
                                                    participation in and knowledge of
                                                    inter-competitor communications
Takahashi, Kaname          NCC          May Call    Fact of unlawful agreements;          D: 25 minutes
                                                    nature, scope, and effect of
                                                    unlawful agreements; attendance          C: none
                                                    at inter-competitor meetings;           (assuming
                                                    participation in and knowledge of       permitted)
                                                    inter-competitor communications

  Tatai, Tokuo             ELNA         May Call    Fact of unlawful agreements;          D: 25 minutes
                                                    nature, scope, and effect of
                                                    unlawful agreements; attendance       C: 50 minutes
                                                    at inter-competitor meetings;
                                                    participation in and knowledge of
                                                    inter-competitor communications
  Torii, Shinichi         SANYO         May Call    Fact of unlawful agreements;          D: 25 minutes
                                                    nature, scope, and effect of
                                                    unlawful agreements; attendance       C: 75 minutes
                                                    at inter-competitor meetings;
                                                    participation in and knowledge of
                                                    inter-competitor communications




                    Joint Proposed Witness List | In re Capacitors Antitrust Litigation
                                      January 21, 2020 | Page 7
        Case 3:14-cv-03264-JD Document 2522-1 Filed 01/21/20 Page 9 of 15




    Name               Affiliation      Status               Subject Matter              Time Estimate
Uchiyama, Ikuo           NCC           Will Call   Fact of unlawful agreements;          D: 25 minutes
                                                   nature, scope, and effect of
                                                   unlawful agreements; attendance          C: none
                                                   at inter-competitor meetings;           (assuming
                                                   participation in and knowledge of       permitted)
                                                   inter-competitor communications

Umeda, Masahiro         Panasonic      May Call    Fact of unlawful agreements;          D: 25 minutes
                                                   nature, scope, and effect of
                                                   unlawful agreements; attendance       C: 75 minutes
                                                   at inter-competitor meetings;
                                                   participation in and knowledge of
                                                   inter-competitor communications
  Walker, John           Walker        May Call    Effects on U.S. purchasers            D: 15 minutes

                                                                                         C: 30 minutes


Yoshida, Tadashi         SANYO         May Call Fact of unlawful agreements;             D: 20 minutes
                                                nature, scope, and effect of
                                                unlawful agreements; attendance          C: 60 minutes
                                                at inter-competitor meetings;
                                                participation in and knowledge of
                                                inter-competitor communications
 Custodian(s) of         Multiple      May Call Authentication of Defendants'
    records                                     business record documents (if
                                                necessary)
   FRE 1006             Plaintiffs     May Call Provenance of FRE 1006
   witness(es)                                  summary exhibits (if necessary)
                                        Defendants’ Witnesses
Spencer Simons           Expert                 Capacitors industry and                   D: 2 hours
                                                variables present in its pricing;
                                                Defendants’ pricing practices;            C: Twenty
                                                issues, opinions, subjects, and            minutes
                                                topics discussed in expert report
                                                and deposition.
  Laila Haider           Expert                 Plaintiffs’ experts do not have a            D: 4
                                                reliable methodology for
                                                establishing injury and                      C:.30
                                                estimating damages; issues,
                                                opinions, subjects, and topics
                                                discussed in expert report and
                                                deposition.



                   Joint Proposed Witness List | In re Capacitors Antitrust Litigation
                                     January 21, 2020 | Page 8
      Case 3:14-cv-03264-JD Document 2522-1 Filed 01/21/20 Page 10 of 15




    Name             Affiliation      Status               Subject Matter              Time Estimate
 John Johnson         Expert                     Plaintiffs’ experts do not have a       D: 2 hours
                                                 reliable methodology for
                                                 establishing injury and                 C: Twenty
                                                 estimating damages; issues,              minutes
                                                 opinions, subjects, and topics
                                                 discussed in expert report and
                                                 deposition.
  Dr. Darrell          Expert                    The flaws in DPPs' economic             D: 1 hour
   Williams                                      experts methodology for
                                                 establishing injury and                 C: Twenty
                                                 estimating damages; an                   minutes
                                                 alternative damages analysis;
                                                 issues, opinions, subjects, and
                                                 topics discussed in expert report
                                                 and deposition.
 Lauren Stiroh         Expert                    The flaws in DPPs' economic             D: 1 hour
                                                 experts' methodology for
                                                 establishing injury and               C: 20 minutes
                                                 estimating damages; an
                                                 alternative damages analysis;
                                                 issues, opinions, subjects, and
                                                 topics discussed in expert report
                                                 and deposition.
 Dr. Frederick          Expert                   The flaws in DPPs' economic            D: 3 hours
Warren- Boulton      (Film Only)                 experts' methodology for
                                                 establishing injury and               C: 30 minutes
                                                 estimating damages; issues,
                                                 opinions, subjects, and topics
                                                 discussed in expert report and
                                                 deposition.
 Timothy Snail         Expert                    Flaws in DPP damages model;           D: One and a
                       (AVX)                     None of the bilateral meetings         half hours
                                                 cited by DPPs resulted in any
                                                 economic difference in AVX            C: 20 minutes
                                                 pricing.

Dr. Lawrence Wu        Expert                    Expert economist - Will testify       D: One and a
                       (Holy                     as to Holy Stone Taiwan's sales        half hours
                       Stone)                    in the United States; The flaws
                                                 in the damages model of the           C: 20 minutes
                                                 DPPs' economic witnesses; and
                                                 The lack of applicability of
                                                 those damages models to the
                                                 Holy Stone Defendants.


                 Joint Proposed Witness List | In re Capacitors Antitrust Litigation
                                   January 21, 2020 | Page 9
       Case 3:14-cv-03264-JD Document 2522-1 Filed 01/21/20 Page 11 of 15




     Name              Affiliation     Status               Subject Matter              Time Estimate
   Dr. Janusz           Expert                    The flaws in DPPs’ economic            D: 3 Hours
    Ordover           (NCC/UCC)                   experts’ methodology for
                                                  establishing injury; the likely       C: 20 minutes
                                                  impact on prices UCC charged
                                                  for capacitors in the United
                                                  States given the alleged
                                                  conduct; that highly aggregated
                                                  forecasts are unlikely to
                                                  facilitate broad and sustained
                                                  price coordination; and that
                                                  exchanges of certain market
                                                  information can potentially
                                                  enhance efficiency and
                                                  competition.
Dr. Jerry Hausman       Expert                    The flaws in Dr. McClave's              0.5 Hours
                      (NCC/UCC)                   residual analysis as identified in
                                                  Defendants’ motion to decertify,      C: 15 minutes
                                                  if the issue becomes relevant at
                                                  trial.
  Kent Sterrett         ELNA                      30(b)(6) topics; ELNA's                D: 2 hours
                                                  business; the types of capacitors
                                                  ELNA sells in the U.S. and            C: 20 minutes
                                                  elsewhere; how prices are set
                                                  for
                                                  U.S. customers; U.S. sales
  Hiroyuki Imai         ELNA                      30(b)(6) topics; ELNA's                D: 3 hours
                                                  business; communications at
                                                  industry meetings; bilateral          C: 45 minutes
                                                  industry communications;
                                                  oversight of subordinates; the
                                                  factual basis for ELNA's guilty
                                                  plea.
  Tokuo Tatai           ELNA                      ELNA's business;                       D: 2 hours
                                                  communications at industry
                                                  meetings; bilateral industry          C: 45 minutes
                                                  communications; oversight of
                                                  subordinates; the factual basis
                                                  for his guilty plea; the factual
                                                  basis for ELNA's guilty plea.
   Hiroyuki             ELNA                      ELNA's business;                       D: 2 hours
   Moriyama                                       communications at industry
                                                  meetings; bilateral industry          C: 30 minutes
                                                  communications; the factual
                                                  basis for ELNA's guilty plea.


                  Joint Proposed Witness List | In re Capacitors Antitrust Litigation
                                    January 21, 2020 | Page 10
       Case 3:14-cv-03264-JD Document 2522-1 Filed 01/21/20 Page 12 of 15




   Name               Affiliation      Status              Subject Matter               Time Estimate
Tomohiro Inoue         ELNA                       ELNA's business;                        D: 2 hours
                                                  communications at industry
                                                  meetings; bilateral industry          C: 30 minutes
                                                  communications; the factual
                                                  basis for ELNA's guilty plea.
 Shin Kinoshita         ELNA                      ELNA's business;                        D: 2 hours
                                                  communications at industry
                                                  meetings; bilateral industry          C: 30 minutes
                                                  communications; the factual
                                                  basis for ELNA's guilty plea.
 Johnny Sarvis           AVX                      AVX President & CEO (CEO              D: 30 Minutes
                                                  since March 2015). Background
                                                  on AVX as a company, the              C: 5-10 minutes
                                                  capacitors that it makes, and the
                                                  customers that it serves, as well
                                                  as specific allegations made by
                                                  Plaintiffs.
 Willing King            AVX                      Testimony on AVX pricing              D: 90 Minutes
                                                  policies and the specific
                                                  allegations made by Plaintiffs.       C: 20 minutes


 Gordon Hoey             AVX                      If testimony is allowed               D: 30 Minutes
                                                  concerning European conduct
                                                  and/or subsequent remedial            C: 20 minutes
                                                  measures, Mr. Hoey will testify
                                                  concerning his reprimand and
                                                  the circumstances surrounding
                                                  it.
  Neil Smyth             AVX                      Testimony on specific                 D: 15 Minutes
                                                  allegations made by Plaintiffs
                                                                                        C: 15 minutes

William Millman          AVX                      Testimony on AVX's                    D: 45 Minutes
                                                  acquisition of raw tantalum and
                                                  conflict minerals and specific        C: 15 minutes
                                                  allegations made by Plaintiffs.




                  Joint Proposed Witness List | In re Capacitors Antitrust Litigation
                                    January 21, 2020 | Page 11
       Case 3:14-cv-03264-JD Document 2522-1 Filed 01/21/20 Page 13 of 15




     Name            Affiliation      Status               Subject Matter              Time Estimate
 Yoshiaki Danno       Shinyei                    Shinyei's 30(b)(6) witness;             D: 4 hours
                                                 General Manager of
                                                 Manufacturing at Shinyei               C: 30 – 45
                                                 Capacitor Company; can testify          minutes
                                                 about Shinyei's business; types
                                                 of capacitors; pricing and sales
                                                 of film capacitors; industry
                                                 meetings
Takehisa Okumura       Shinyei                   President of Shinyei Capacitor         D: 3 hours
                                                 Company; Executive Officer at
                                                 Shinyei Corporation of                  C: 30 – 45
                                                 America; Chairman Shinyei                minutes
                                                 Electronics Corporation,
                                                 Marisha; can testify about
                                                 industry meetings; sales and
                                                 pricing of film capacitors;
                                                 Shinyei's business; types of
                                                 capacitors
Tomohiko Miyata        Matsuo                    Matsuo's 30(b)(6) witness; can         D: 2 hours
                                                 testify about Matsuo's business,
                                                 types of capacitors, sales and          C: 30 – 45
                                                 pricing of capacitors, dissolution       minutes
                                                 of US subsidiary MEA, factual
                                                 basis for Matsuo's plea
 Satoshi Okubo         Matsuo                    Can testify about                      D: 4 hours
                                                 communications at group
                                                 meetings, limited bilateral            C: 30 – 45
                                                 communications, sales and               minutes
                                                 pricing of capacitors, factual
                                                 basis for Okubo's plea
 Ken Kobayashi          Taitsu                   Taitsu business, products, sales      D: 90 Minutes
                                                 and pricing, JFC meetings,
                                                 alleged communications with           C: 30 minutes
                                                 competitors, and, if admitted,
                                                 government investigations
   Kazushige            Taitsu                   Taitsu business, products, sales      D: 90 Minutes
   Taniguchi                                     and pricing, alleged
                                                 communications with                   C: 30 minutes
                                                 competitors, and, if admitted,
                                                 government investigations and
                                                 subsequent remedial measures




                 Joint Proposed Witness List | In re Capacitors Antitrust Litigation
                                   January 21, 2020 | Page 12
       Case 3:14-cv-03264-JD Document 2522-1 Filed 01/21/20 Page 14 of 15




    Name              Affiliation      Status               Subject Matter              Time Estimate
 George Jouflas       Holy Stone                  Will testify regarding the              D: 1 hour
                                                  business of Holy Stone US;
                                                  Holy Stone US's relationship          C: 15 minutes
                                                  with other Holy Stone entities;
                                                  and Holy Stone US' lack of
                                                  participation in, and knowledge
                                                  of, the alleged conspiracy.
  Lee-Yi Chen         Holy Stone                  Will testify regarding the             D: 3 hours
                                                  business of Holy Stone Taiwan;
                                                  Holy Stone Taiwan's US sales            C: 30 – 45
                                                  and pricing; Holy Stone                  minutes
                                                  Taiwan's relationship with other
                                                  Holy Stone entities; The
                                                  creation of Holy Stone Japan;
                                                  and Holy Stone Taiwan's lack of
                                                  participation in, or knowledge
                                                  of, the alleged conspiracy.
  Shuji Takada        Holy Stone                  Will testify regarding the             D: 5 hours
                                                  creation and business of Holy
                                                  Stone Japan; Holy Stone Japan's         C: 1 hour
                                                  relationship with other Holy
                                                  Stone entities; Holy Stone
                                                  Japan's communications with
                                                  competitors in Japan; The lack
                                                  of participation of other Holy
                                                  Stone entities in those
                                                  communications; and the factual
                                                  basis for the Holy Stone
                                                  Holdings' plea agreement.
Takashi Nakamura         NCC                      The scope of NCC’s plea               D: 1.5 Hours
                                                  agreement, if the issue becomes
                                                  relevant at trial.                    C: 20 minutes


Noriaki Kakizaki         NCC                      Communications at group                 D: 3 Hours
                                                  meetings, limited bilateral           (Combined for
                                                  communications, and the sales           NCC and
                                                  and pricing of capacitors.                UCC)

                                                                                          C: 30 - 45
                                                                                           minutes




                  Joint Proposed Witness List | In re Capacitors Antitrust Litigation
                                    January 21, 2020 | Page 13
        Case 3:14-cv-03264-JD Document 2522-1 Filed 01/21/20 Page 15 of 15




     Name              Affiliation      Status               Subject Matter              Time Estimate
Noriaki Kakizaki         UCC                       UCC’s business, UCC’s
                                                   interactions with NCC                   See above
                                                   concerning capacitor sales, and
                                                   limited bilateral
                                                   communications.
Derrick Fitzpatrick       UCC                      UCC's business, the types of
                                                   capacitors UCC sells in the           D: 0.5 Hours
                                                   U.S., how prices are set for U.S.
                                                   customers, and UCC’s                  C: 10 minutes
                                                   interactions with NCC
                                                   concerning capacitor sales.
  Steve Watlock           UCC                      UCC's business, the types of
                                                   capacitors UCC sells in the           D: 1.5 Hours
                                                   U.S., how prices are set for U.S.
                                                   customers, and UCC’s                  C: 20 minutes
                                                   interactions with NCC
                                                   concerning capacitor sales.
   Biren Patel            UCC                      UCC's business, the types of
                                                   capacitors UCC sells in the           D: 30 minutes
                                                   U.S., how prices are set for U.S.
                                                   customers, and UCC’s                  C: 15 minutes
                                                   interactions with NCC
                                                   concerning capacitor sales.
  Mitch Weaver            UCC                      UCC's Lansing facility, the
                                                   types of capacitors UCC sells in      D: 30 minutes
                                                   the U.S. from its Lansing
                                                   facility, and how Lansing             C: 15 minutes
                                                   capacitor prices are set for U.S.
                                                   customers.
 Larry Magoncia           UCC                      UCC's corporate structure and
                                                   operations, as well as UCC’s          D: 30 Minutes
                                                   corporate relationship with
                                                   Nippon Chemi-Con                      C: 15 minutes
                                                   Corporation.

 Custodian(s) of          All                      Authentication of business                TBD
    records            Defendants                  record documents (if necessary)
   FRE 1006               All                      Provenance of FRE 1006                    TBD
  witness(es)          Defendants                  summary exhibits (if necessary)




                   Joint Proposed Witness List | In re Capacitors Antitrust Litigation
                                     January 21, 2020 | Page 14
